Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Reasons for Allowance
1.	Claims 1-6 are pending.  Claims 1 and 6 are independent.

2.	The following is an examiner’s statement of reasons for allowance:
	Claim 1 is allowable over the prior art of record, including the prior art references cited in section 3 below.
	Claim 1 requires the following in a reading apparatus:
a controller that acquires a multi feed length that is a length of a range in which multi feed occurs in a transport document according to a detection result of multi feed by a multi feed detection unit, and causes the transport unit to stop transport of a document following the transport document when the multi feed length is equal to or greater than a predetermined threshold value for the multi feed length, and causes the transport unit to perform transport of the following document when the multi feed length is less than the threshold value.

	The above limitations in combination with other limitations of claim 1 are not taught by the prior art of record, including the closest prior art of record Nozawa (Japanese Publication No. 2017-149522A) and Saikawa et al. (US 2009/0037018 A1), both cited and described in section 3 below.  Please see section 3 below.

	Claim 6 is a method claim corresponding to allowable apparatus claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Pertinent Prior Art
3.	The prior art or art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Furukawa (US 2021/0155430 A1) [late filing date], Figs. 6A-6C, para 0048, the CPU 401 determines that the originals are in the double-feed state in a case where a double-feed length corresponding to a length of an overlapping region in the conveyance direction is equal to or larger than a predetermined length 701; 0058, CPU 401 stops the conveyance motor 105 to stop the original conveyance, and notifies the user of the original conveyance stop by the operational 604 (Step S108 of Fig. 8).
Nagano (US 2008/0008506 A1)
Aizono (US 9560228), Fig. 8
	Andoh et al. (US 2018/0086579 A1), para 0079 and, 0088 end
	Saikawa et al. (US 2009/0037018 A1), Figs. 5, para 0067, 0068, and 0101: detects the length of an overlapping region SS in Fig. 5 (which is the third multifeed detection process) and 0070+ (multifeed confirmation process); Fig. 6, steps S13 and to discharge the multifed sheet (note end of para 0071)
	Nozawa (Japanese Publication No. 2017-149522A) discloses an image reading system comprising an automatic document feeder, wherein a control unit (204) estimate the length of the overlapping portion (OVL) of the overlappingly fed documents (DC1, DC2), from positions detected by a detection unit (202) using paper passing sensors (11P, ……, 11S), and if the length is equal or greater than a threshold (LWL), the control unit (204) controls the conveyance unit to convey the overlappingly fed documents to a stop position (see attached machine translation para 0055 end and abstract; see also Figs. 8A and 8B and para 0057-0058).  However, when the length is smaller than the threshold (LWL), the control unit (204) does not control the conveyance unit to convey the overlapping documents.  Instead, Nozawa leaves the documents (DC1, DC2) on the transport path CP (machine translation, para 0055 the second sentence).
	Oka (Japanese Publication No. 2020-132373A), late date

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEUKFAN LEE whose telephone number is (571)272-7407.  The examiner can normally be reached on M-F: 10 a.m. - 6 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on (571) 272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHEUKFAN LEE/Primary Examiner, Art Unit 2674